Case: 20-10873    Date Filed: 03/05/2020   Page: 1 of 6



                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10873
                        ________________________

                    D.C. Docket No. 2:16-cv-01758-LSC



NATHANIEL WOODS,

                                                            Plaintiff-Appellant,

                                   versus

WARDEN, HOLMAN CORRECTIONAL FACILITY,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                              (March 5, 2020)

Before ED CARNES, Chief Judge, WILLIAM PRYOR and ROSENBAUM,
Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

     Nathaniel Woods was convicted and sentenced to death in 2005 for
               Case: 20-10873     Date Filed: 03/05/2020    Page: 2 of 6



intentionally killing three on-duty police officers. On January 30, 2020, the

Supreme Court of Alabama set the execution date for March 5, 2020—that is, this

evening. Over a month later and on the day of execution, Woods asks this Court to

authorize him to file a second or successive petition for a writ of habeas corpus in

the district court and to stay his execution pending resolution of that petition. 28

U.S.C. § 2244(b)(3)(A); id. § 2251(a). For the reasons discussed, we DENY both

requests.

      We will not recapitulate the lengthy background of this case that we already

described in our opinion issued yesterday. Woods v. Comm’r, Ala. Dep’t of Corr.,

No. 20-10843, slip op. at 2–6 (11th Cir. Mar. 4, 2020). Instead, we will only

observe that Woods filed his first habeas petition on October 27, 2016, which the

district court denied. Woods v. Holman, No. 18-14690-P, 2019 WL 5866719, *1–2

(11th Cir. Feb. 22, 2019). We denied a certificate of appealability after concluding

that “[r]easonable jurists could not debate the district court’s resolution of any of

the[] issues” Woods raised to us. Id. at *2. The Supreme Court denied his petition

for a writ of certiorari on October 7, 2019.

      The Antiterrorism and Effective Death Penalty Act of 1996 sets the rules

governing second or successive petitions for writs of habeas corpus. 28 U.S.C.

§ 2244(b). Before filing a second or successive petition, Woods must “move in the

appropriate court of appeals for an order authorizing the district court to consider



                                           2
               Case: 20-10873     Date Filed: 03/05/2020    Page: 3 of 6



the application.” Id. § 2244(b)(3)(A). We may authorize the filing “only if” we

conclude that Woods has made “a prima facie showing” that his claim satisfies the

requirements of section 2244(b). Id. § 2244(b)(3)(C). As relevant here, a “prima

facie showing” requires Woods to establish the following: (1) that his claim was

not presented in an earlier petition, id. § 2244(b)(1), and (2) that his claim “relies

on a new rule of constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable,” id. § 2244(b)(2)(A).

      We may issue a stay of execution “only if [Woods] establishes that (1) he

has a substantial likelihood of success on the merits; (2) he will suffer irreparable

injury unless the injunction issues; (3) the stay would not substantially harm the

other litigant; and (4) if issued, the injunction would not be adverse to the public

interest.” Price v. Comm’r, Ala. Dep’t of Corr., 920 F.3d 1317, 1323 (11th Cir.

2019) (internal quotation marks omitted). A stay of execution is an equitable

remedy that “is not available as a matter of right.” Hill v. McDonough, 547 U.S.
573, 584 (2006).

      A state court judge sentenced Woods to death on the recommendation of ten

of twelve jurors. Woods v. State, 13 So. 3d 1, 5 (Ala. Crim. App. 2007). Woods

now claims that this sentence may violate his Sixth Amendment right to a

unanimous recommendation of death depending on how the Supreme Court rules

in Ramos v. Louisiana, No. 18-5924. See U.S. Const. amend. VI. Woods contends



                                           3
               Case: 20-10873     Date Filed: 03/05/2020    Page: 4 of 6



that the Supreme Court may overturn controlling Supreme Court precedent holding

the Sixth Amendment does not require unanimous guilty verdicts in state court

trials, that decision would necessarily be retroactive, and that decision could later

be extended to require unanimous death recommendations. We are unpersuaded.

      As relevant here, section 2244(b) allows us to authorize the filing of a

second petition only when the Supreme Court recognizes a “new rule of

constitutional law” and that new rule has been “made retroactive to cases on

collateral review by the Supreme Court.” 28 U.S.C. § 2244(b)(2)(A). The Supreme

Court has not yet ruled on the question presented in Ramos, and we cannot predict

how it will rule or whether the ruling will necessarily be “retroactive.” See Clinton

v. Jones, 520 U.S. 681, 689 (1997) (decision to grant certiorari petition

“expresse[s] no judgment concerning the merits of the case”); In re Bradford, 830
F.3d 1273, 1275 (11th Cir. 2016) (“We explicitly hold that the grant of certiorari .

. . cannot serve and does not serve to establish a prima facie case under

§ 2255(h)(2).”). In short, there is no Supreme Court decision before us to review

and evaluate in the light of section 2244. So, we “explicitly hold that the grant of

certiorari in [Ramos] cannot serve and does not serve to establish a prima facie

case under” section 2244(b)(2)(A). In re Bradford, 830 F.3d at 1275.

      A decision in Ramos would not apply to Woods’s circumstances in any

event. The question presented in Ramos is “[w]hether the Fourteenth Amendment



                                           4
               Case: 20-10873     Date Filed: 03/05/2020    Page: 5 of 6



fully incorporates the Sixth Amendment guarantee of a unanimous jury verdict to

convict.” Brief for Petitioner at i, Ramos v. Louisiana, No. 18-5924 (U.S. June 11,

2019) (emphases added). No matter how the Supreme Court decides that question,

it will not decide whether the Sixth Amendment guarantees a unanimous

recommendation of death. A decision in Ramos would offer no relief to Woods. He

is not entitled to an order authorizing the district court to consider a second or

successive petition.

      For similar reasons, we must also deny his stay application. Binding

precedent bars us from issuing a stay of execution solely on the basis that the

Supreme Court has granted certiorari in another appeal. See Bradford, 830 F.3d at

1275 (refusing to hold a second or successive application in abeyance pending the

Supreme Court’s decision in Beckles because grants of certiorari do not change the

law and cannot be used “to grant relief that would otherwise be denied”);

Gissendaner v. Comm’r, Ga. Dep’t of Corr., 779 F.3d 1275, 1283–84 (11th Cir.

2015) (refusing to grant a stay of execution because our Court has long held that

grants of certiorari have no precedential value). We are bound by that precedent.

      In any event, a substantial likelihood of success on the merits must be

established before a stay may issue, and we have concluded that Woods cannot

succeed on his section 2244(b) application. Price, 920 F.3d at 1323. And, as we

stressed in yesterday’s order, “[e]quity weighs heavily against granting the motion



                                           5
               Case: 20-10873     Date Filed: 03/05/2020   Page: 6 of 6



because of its untimeliness.” Woods, slip op. at 7. The Supreme Court granted

certiorari in Ramos on March 18, 2019, and heard argument in that case on

October 7, 2019. Yet Woods inexplicably waited almost one year after the grant,

months after the argument, more than a month after his execution was set, and until

the day of his scheduled execution to seek authorization for a second or successive

petition and to ask for a stay. The equities strongly disfavor such abusive tactics.

See Bucklew v. Precythe, 139 S. Ct. 1112, 1134 (2019) (“Last-minute stays should

be the extreme exception, not the norm, and the last-minute nature of an

application that could have been brought earlier, or an applicant’s attempt at

manipulation, may be grounds for denial of a stay.” (internal quotation marks

omitted)).

      We DENY Woods’s application for authorization to file a second or

successive petition for habeas corpus and DENY his motion for stay of execution.




                                          6